Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 1 of 6 Page ID #:28068


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                               **AMENDED**
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                              Date      October 3, 2019
                   CV 18-2693-GW-KSx
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                   DEFENDANT FACEBOOK’S MOTION TO STRIKE PORTIONS OF
                                PLAINTIFF’S SECOND SUPPLEMENTAL INFRINGEMENT
                                CONTENTIONS [376]


The Court’s Final Ruling is attached hereto. The Court DENIES Facebook Defendants’ Motion to
Strike.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 2 of 6 Page ID #:28069



  BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
  Final Ruling on Facebook Defendants’ (Facebook, Inc., WhatsApp, Inc., Instagram, Inc., and
  Instagram, LLC) Motion to Strike Portions of Plaintiff BlackBerry’s Second Supplemental
  Infringement Contentions (Docket No. 376 (public, not marked pending), Docket No. 375-1
  (sealed memorandum attached to application to seal)); Plaintiff’s Opposition to Facebook
  Defendants’ Motion (Docket No. 412 (public), Docket No. 429 (sealed)); Facebook Defendants’
  Reply (Docket No. 447 (public), Docket No. 446-1 (sealed memorandum attached to application
  to seal))

  [At the hearing, the parties were expected to state their positions regarding whether some or all of the material
  included in this ruling should be maintained under seal. The tentative ruling explained that “if the parties [said]
  nothing, the tentative and final ruling will be issued on the public [docket].” The parties having said nothing, this
  final ruling is issued on the public docket.]

          Plaintiff BlackBerry Limited (“BlackBerry”) has filed suit against Facebook, Inc.,
  WhatsApp, Inc., and Instagram, LLC (collectively, “Facebook Defendants”).                              BlackBerry
  Limited v. Facebook, Inc. et al, Case No. 2:18-cv-01844-GW-(KSx) (“Facebook Case”), Docket
  No. 1; see also Docket No. 15 (Facebook First Amended Complaint). Facebook Defendants now
  move to strike portions of BlackBerry’s Second Supplemental Infringement Contentions
  regarding infringement of the ’961 Patent. Docket No. 376 (public memorandum; no notice of
  motion filed); Dkt. 375-1 (sealed memorandum submitted as part of application to seal; no final,
  sealed version of the document subsequently filed). The motion has been fully briefed. See
  Docket No. 412 (public opposition), Docket No. 429 (sealed opposition), Docket No. 447 (public
  reply), Docket No. 446-1 (sealed reply memorandum attached to application to seal).
  I.      Relevant Facts
          The First Amended Complaint states:
              Defendant Facebook has infringed and is infringing, either literally or under
              the doctrine of equivalents, the ’961 Patent in violation of 35 U.S.C. § 271
              et seq., directly and/or indirectly, by making, using, offering for sale/lease,
              selling or leasing in the United States, and/or importing into the United
              States without authority or license, products that support (i) “private key
              generation” for generating and sharing a public key (and including, but
              not limited to, encrypting messages sent to Facebook servers using
              Transport Layer Security) that includes or supports OpenSSL and the
              OpenSSL elliptic curve cryptography (“EC”) library, including the
              Facebook Messenger application, and related Facebook backend servers
              and systems (hereinafter “the ’961 Accused Products”) that infringe at least
              claims 15 and 23 of the ’961Patent.
  Docket No. 15 ¶ 118 (emphasis added). Facebook Defendants challenged the FAC in a motion
  to dismiss, including the Complaint’s indirect infringement and willful infringement allegations.

                                                           1
Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 3 of 6 Page ID #:28070



  Docket No. 31. Facebook Defendants did not challenge the sufficiency of the Complaint’s
  identification of accused products.
            On September 15, 2018, BlackBerry served its Preliminary Infringement Contentions.
  Docket No. 386-2. The opening paragraph of BlackBerry’s contentions for the ’961 Patent
  states:
                the claim chart below applies to Facebook’s products and services that
                generate and share a public key (and including, but not limited to,
                encrypting messages sent to Facebook servers using Transport Layer
                Security) that include or support OpenSSL and the OpenSSL elliptic curve
                cryptography (“EC”) library, including the Facebook Messenger
                (“FBM”) application and related Facebook backend servers and systems,
                and other products and services with the same or substantially similar
                features (collectively, the “Accused Instrumentalities”).
  Dkt. 386-2 at 1 (emphasis added). The Preliminary Infringement Contentions again refer to
  Facebook Messenger as an “example” at the beginning of the infringement claim chart for the
  ’961 Patent. See id. (“Facebook’s Accused Instrumentalities perform a method of generating a
  key k for use in a cryptographic function performed over a group of order q. For example, the
  Facebook Messenger application uses a public key derived from the private key . . .”). The
  Preliminary Contentions otherwise refer to OpenSSL source code for satisfying the claim
  limitations. See generally id.
            In September 2018, Facebook Defendants also made their source code available for
  inspection. Docket No. 376-2 (email September 6, 2019 counsel for Facebook Defendants to
  counsel for BlackBerry). A source code “log” shows that Facebook Defendants’ source code
  was reviewed by counsel and/or a consultant and/or an expert for BlackBerry starting on
  September 19, 2018 and consistently in the months thereafter up through July 26, 2019, for a
  total of over 100 separate days of source code review.1 BlackBerry states that it was not until
  June 2019 that its review uncovered other code libraries relevant to its infringement allegations.2


           1
             Facebook Defendants complain that BlackBerry’s named expert for the ’961 Patent did not review the
  source code until March 26, 2019. At the hearing, BlackBerry did not dispute that review of source code with
  respect to the ’961 Patent did not begin until March 2019. However, BlackBerry explained that with eight other
  asserted patents at issue in this case, including patents being asserted against accused functionalities that were not so
  easily reviewable based on information available in the public domain, BlackBerry had to make a strategic choice
  regarding what portion of the code to review when.
            2
            Facebook Defendants argue that because the source code is searchable, BlackBerry could have long ago
  quickly and easily searched the code to find the accused products it now seeks to add to the case. Docket No. 423-
  15 at 5. At the hearing, Facebook Defendants observed that BlackBerry did indeed discover the newly named

                                                             2
Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 4 of 6 Page ID #:28071



  Docket No. 388-2 at 5.
          In December 2018, Facebook Defendants served objections and responses to
  BlackBerry’s First Set of Requests for Production. Docket No. 424-2. Facebook Defendants
  included in their General Objections the following statement:
              Defendants object to BlackBerry’s definition of “Accused Products” on
              the ground that it is overly broad, vague, and fails to meaningfully specify
              the specific product(s) and/or service(s) that BlackBerry accuses of
              infringement. Defendants further object to this definition as premature
              because BlackBerry has not yet provided its Supplemental Infringement
              Contentions. Defendants are willing to meet and confer to clarify
              BlackBerry’s understanding of the Accused Products when BlackBerry
              provides its Infringement Supplemental Contentions.
  Dkt. 424-2 General Objections ¶ 15.
          Request for Production No. 53 sought “[d]ocuments sufficient to show any Facebook
  product or service that uses OpenSSL for encryption.” Id. at 36. Facebook Defendants objected
  by stating,
              Defendants specifically incorporate herein by reference each of their
              General Responses and General Objections set forth above to the extent
              applicable to this Request . . . . Defendants further object to this Request as
              overly broad and unduly burdensome to the extent it seeks documents
              related to “any Facebook product or service.” Defendants further object to
              this Request as premature because BlackBerry has not yet provided its
              Supplemental Infringement Contentions. Subject to and without waiving
              the foregoing objections and General Objections above, Defendants have
              produced and will produce relevant, non-duplicative, noncumulative, non-
              privileged documents sufficient to show the Facebook products or services
              identified in the First Amended Complaint or Plaintiff’s Supplemental
              Infringement Contentions that use OpenSSL for encryption, that are in
              their possession, custody, or control, if any, located after a reasonable search
              within a reasonable time frame.
  Id. (emphasis added). Although Facebook Defendants opted not to state their objection in
  simpler terms, apparently by it, they meant that they would only produce documents and things
  related to the Facebook Messenger Application and would not produce materials related to any
  other Facebook product or service that uses OpenSSL for encryption. See Docket No. 423-15 at
  2 (Facebook Defendants’ Response Brief to BlackBerry’s Opening Brief to the Magistrate Judge

  accused products through a review of the source code. BlackBerry also did not dispute that the source code was
  searchable, but explained that given the sheer volume of code, each expert must implement a search strategy, and
  that strategy, in turn, depends on the information BlackBerry had available to it (including its understanding based
  on other discovery produced to it by Facebook Defendants).


                                                           3
Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 5 of 6 Page ID #:28072



  regarding “inadequacy of discovery relating to [the ’961 Patent]”). Not until a July 2019 did
  Facebook Defendants more clearly state their position during a Rule 30(b)(6) deposition.
  Facebook Defendants then reiterated it in an August 2019 interrogatory response that specifically
  stated, “Facebook will respond to this Interrogatory with respect to Facebook Messenger, the
  only product properly accused in this case.” See id. at 3 (citing Docket No. 387-7 (Facebook
  Defendants’ August 2, 2019 Responses to BlackBerry’s July 2019 Fourth Set of
  Interrogatories)).
         BlackBerry served its Second Supplemental Infringement Contentions on July 12, 2019.
  Docket No. 375-4. There appears to be no real dispute that BlackBerry’s general infringement
  theory based on OpenSSL remains the same, but that the Second Supplemental Contentions
  simply add additional detail to that theory and otherwise list by name additional accused
  products that use OpenSSL. The fact discovery cutoff in the case was August 30, 2019. Docket
  No. 233. Almost a full month passed (until less than 28 days before the discovery cutoff
  remained) before Facebook Defendants sent a letter objecting to the addition of the newly-added
  products in the Second Supplemental Infringement Contentions. The parties’ dispute made its
  way to this Court on August 30, 2019. Docket No. 376. The deadline for the parties’ Final
  Contentions has not yet passed.
  II.    Analysis
         The Court does not want to encourage vague, open-ended allegations and contentions,
  and to some extent thus agrees with the district courts that have held such allegations and
  contentions insufficient. However, albeit as part of a Request for Production, BlackBerry asked
  the question it needed to ask Facebook Defendants in conducting discovery (and therefore
  making preparations to serve more detailed contentions down the line): it requested an
  identification of documents sufficient to show “any Facebook product or service that uses
  OpenSSL for encryption.” See Docket No. 424-2 at 36. And contrary to Facebook Defendants’
  narrow reading of the FAC and Preliminary Infringement Contentions, those documents are clear
  in stating that they relate to products that use OpenSSL, including Facebook Messenger. See
  also Docket No. 463 at 8-9 (Magistrate Judge Order regarding discovery dispute, concluding
  same). Facebook Defendants, who would be in the best position to know what products or
  services they indeed have that use OpenSSL, were not clear in their response that they were



                                                 4
Case 2:18-cv-01844-GW-KS Document 483 Filed 10/03/19 Page 6 of 6 Page ID #:28073



  restricting their productions solely to Facebook Messenger documents and materials.3 Facebook
  Defendants’ one-sided decision to limit their discovery responses, without clearly telling
  BlackBerry or the Court they were doing so, is equally as problematic, if not more so, compared
  to BlackBerry’s original contentions. Much time, expense, and heartache (if one can presume
  that patent litigators have hearts) could have been saved with a bit more transparency from both
  sides here.
          The timing of BlackBerry’s disclosure of its Second Supplemental Infringement
  Contentions is also instructive. They were not served on the final day of fact discovery, or even
  within the last 28 days. The parties still had a full six weeks of fact discovery at the time
  BlackBerry served its Second Supplemental Contentions to investigate any new issues raised by
  the addition of new products in those contentions. Facebook Defendants’ expressed concerns
  about prejudice and possible additional discovery after the fact discovery deadline are undercut
  by its delay of almost four weeks before reaching out to BlackBerry about the Second
  Supplemental Contentions. Facebook Defendants did not adequately address this issue at the
  hearing or explain how its complaints about having to conduct late discovery now could be
  squared with this timeline.
          Ultimately, the timeline for when BlackBerry served its Second Supplemental
  Infringement Contentions, combined with the Court’s concerns about Facebook Defendants’
  discovery conduct, support denial of Facebook Defendants’ requested relief.
  III.    Conclusion
          The Court DENIES Facebook Defendants’ Motion to Strike. Docket No. 376.




          3
            Facebook Defendants state in a brief before the Magistrate Judge that even though they allegedly limited
  the scope of their written discovery responses to Facebook Messenger, “[t]o be clear, Facebook provided broad
  discovery beyond Facebook Messenger.” Docket No. 423-15 at 5.


                                                          5
